Citation Nr: 0012089	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-17 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to January 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for hypertension.


FINDING OF FACT

The record does not show competent medical evidence of a 
diagnosed hypertension disability during active military 
service, or within one year following separation from 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for hypertension 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that a well grounded claim is comprised of 
three specific elements:  (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In the absence of any one of these three 
elements, the claim is not plausible, and the Board must find 
that the claim for service connection is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran must provide evidence of a current hypertension 
disability as the first element of a well grounded claim.  VA 
outpatient treatment records from April 1997 contain a 
diagnostic assessment of hypertension.  Similar VA outpatient 
treatment records from March 1995 through September 1996 show 
that the veteran was treated for high blood pressure, or 
hypertension, which was at times uncontrolled, requiring high 
blood pressure medication.  The Board finds that this medical 
evidence satisfies the requirement of a current disability 
for purposes of a well-grounded claim.          

The veteran must also submit evidence of an inservice disease 
or injury pertaining to his hypertension problem.  The 
veteran may also be entitled to presumptive service 
connection for a chronic disease that was manifested to a 
compensable degree within one year of service separation.  
See 38 C.F.R. § 3.307 (1999).  Hypertension is one of the 
diseases subject to the presumptive service connection 
provisions.  See 38 C.F.R. § 3.309 (1999).  The veteran's 
service medical records show that his blood pressure reading 
taken during his service entrance physical examination was 
126/84 (sitting).  In September 1954, his blood pressure 
reading was 112/76.  As part of his January 1954 service 
separation physical examination, his blood pressure readings 
were 11/68 (sitting), 112/70 (recumbent) and 110/68 
(standing).  There is no indication from these service 
medical records that the veteran had a problem with high 
blood pressure in service.    

The veteran stated during his RO hearing that he was treated 
at a Navy Medical Center in service for high blood pressure, 
accompanied by migraine headaches and dizziness.  He 
testified that he was placed on restricted activity for eight 
days during his basic training, and was treated with 
Verapamil.  A review of the evidence before the Board does 
not reveal any such complaints or treatment for hypertension 
during service.  The veteran also testified that he continued 
to receive treatment for hypertension immediately following 
service discharge.  He also stated that his service medical 
records referring to his "unsuitability" for continued 
service referred to his hypertension, even though the records 
do not state that hypertension was the basis for his service 
discharge.       

The Board acknowledges that the veteran is competent to 
testify to the occurrence of an inservice injury.  However, 
hypertension is not an injury, but rather a disease.  
Therefore, the Board cannot rely on the veteran's assertions, 
alone, to show that he had a hypertension condition during 
active military service or within one year following service 
discharge.  The record must contain competent medical 
evidence of the presence of a medically diagnosed 
hypertension condition in service or within one year 
following service.  A review of the record fails to reveal 
any such evidence.     
 
The Board notes that the first evidence of record concerning 
postservice medical treatment is a Certificate of Attending 
Physician, completed by Doctor Henry R. Little, Jr., of New 
Bern, NC, for treatment of the veteran in August 1959.  In 
this certificate, Dr. Little stated that the physical 
examination of the veteran was essentially negative, and his 
blood pressure was 124/82.  No hypertension diagnosis was 
provided.  Furthermore, a November 1959 VA examination 
revealed a blood pressure reading of 122/66, with no 
indication of a high blood pressure problem, and a finding 
that the veteran's cardiovascular system was normal.  There 
is no indication of any history or complaints of high blood 
pressure or hypertension in this examination report.  It is 
not until February 1991 that medical evidence shows a 
hypertension condition.  In a February 1991 VA examination, 
the veteran's blood pressure reading was 150/100, and the 
clinical impression provided by the VA examiner was 
hypertension.  This diagnosis of hypertension, coming over 35 
years following service discharge, clearly does not fall 
within the prescribed parameters of a diagnosed disease in 
service or within one year following service discharge.      

The veteran stated in his December 1996 hypertension service 
connection claim that he applied for such a claim after he 
separated from service.  However, a review of the record does 
not support such an assertion; his application in November 
1959 was for service connection for varicose veins.  The 
veteran essentially relies on his own opinion that his 
hypertension began during his military service.  However, the 
record does not show that the veteran is a medical 
professional or has the training and expertise to be 
qualified to provide opinions on clinical findings. 
Consequently, his statements do not constitute competent 
medical evidence of a diagnosed hypertension condition in 
service or within one year following service discharge.  Such 
a claim must be based on a diagnosis by a qualified physician 
and supported by a physical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  As previously addressed, a 
review of the record does not reveal any competent medical 
evidence from a qualified physician to support this claim.  
Without an opinion from a competent medical authority that 
the veteran had a diagnosed hypertension condition in 
service, the veteran's claim is not well grounded.              

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decision and 
statement of the case advises the veteran that there is no 
competent evidence of a hypertension disability during active 
military service or within one year following service 
discharge.  Moreover, unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded. 


ORDER

Entitlement to service connection for hypertension is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

